RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3304-20

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

S.N.,

          Defendant-Appellant,

and

K.C.,

     Defendant.
________________________

IN THE MATTER OF THE
GUARDIANSHIP OF
J.N., a minor.
________________________

                   Submitted June 21, 2022 – Decided July 5, 2022

                   Before Judges Fisher and Whipple.
           On appeal from the Superior Court of New Jersey,
           Chancery Division, Family Part, Middlesex County,
           Docket No. FG-12-0036-21.

           Joseph E. Krakora, Public Defender, attorney for
           appellant (Dianne Glenn, Designated Counsel, on the
           brief).

           Matthew J. Platkin, Acting Attorney General, attorney
           for respondent (Melissa H. Raksa, Assistant Attorney
           General, of counsel; Wesley Hanna, Deputy Attorney
           General, on the brief).

           Joseph E. Krakora, Public Defender, Law Guardian,
           attorney for minor (Meredith Alexis Pollock, Deputy
           Public Defender, of counsel; Melissa R. Vance,
           Assistant Deputy Public Defender, of counsel and on
           the brief).

PER CURIAM

     S.N. (Steve) and K.C. (Kelly) are the biological parents of J.N. (John),

born in October 2016. On February 5, 2021, Kelly effectuated an identified

surrender of her parental rights to the Division of Child Protection and

Permanency (Division). The Family Part terminated Steve's parental rights on

June 29, 2021. He now appeals raising the following issues.

           THE TRIAL COURT WAS CLEARLY MISTAKEN
           IN ITS LEGAL CONCLUSION THAT [DIVISION]'S
           EVIDENCE       PRESENTED    AT       THE
           GUARDIANSHIP TRIAL WAS CLEAR AND
           CONVINCING ON ALL FOUR PRONGS OF
           N.J.S.A.  30:4C-15.1a  AND   THEREFORE


                                                                      A-3304-20
                                     2
            TERMINATION OF PARENTAL RIGHTS WAS IN
            JOHN'S BEST INTERESTS.

            A. Prongs One and Two: The trial court's legal
            conclusion that John's safety, health, or development
            has been or will continue to be endangered by the
            parental relationship and that Steve was unwilling or
            unable to eliminate the harm or was unwilling or
            unable to provide a safe and stable home was
            erroneous and not supported by adequate, substantial,
            and credible evidence in the record.

            B. Prong Three: The trial court's legal conclusion
            that [Division] made reasonable efforts to provide
            services was erroneous and not supported by
            substantial and credible evidence in the record and the
            court made no required findings regarding alternatives
            to termination of parental rights; however, there was
            ample evidence in the record that [Kinship Legal
            Guardianship (KLG)] or legal custody were
            alternatives to termination of parental rights.

            C. Prong Four: The trial court's legal conclusion that
            termination of parental rights will not do more harm
            than good was erroneous and not supported by
            substantial and credible evidence in the record.

      After a two-day trial, Judge James F. Hyland delivered a comprehensive

oral opinion finding that the Division had satisfied all four prongs of the best

interests of the child test set forth in N.J.S.A. 30:4C-15.1(a), justifying

termination of Steve's parental rights. We affirm.

      Judge Hyland's opinion addressed the evidence in great detail.           A

summary will suffice here. Both Kelly and Steve suffer from drug addiction

                                                                         A-3304-20
                                      3
and have criminal histories. The Division became involved with the family

after John was born.    At birth, John tested positive for methadone.       His

breathing was labored, he exhibited mild tremors, and he had to be fed through

a nasal tube. John was ultimately released to his parents' custody upon his

discharge from the hospital after Steve, Kelly, and Kelly's parents, the

maternal grandparents, signed a family agreement establishing a goal of a safe,

drug-free home for the baby.

      Our review of the record demonstrates that notwithstanding repeated

assurances they were capable of parenting John, both Steve and Kelly could

not demonstrate the ability to address their drug and substance abuse problems

and maintain any level of sustained sobriety as John began to grow from a

newborn to a school age child under the care of the maternal grandparents.

The Law Guardian joined the Division in arguing for termination of parental

rights.

      At trial in June 2021, the Division called caseworkers Tara Cannon and

Minerva Alers, maternal grandfather Patrick, and Karen D. Wells, Psy. D.

Cannon gave an overview of the Division's early involvement, starting with

John's withdrawal symptoms after birth, his various injuries over time, and his

parents' battles with addiction and brushes with the law. She discussed John's


                                                                        A-3304-20
                                      4
removal and successful placement with his maternal grandparents and

explained why John's propensity for getting hurt in Steve's care and Steve's

opiate addiction precluded John's placement with him.         Cannon detailed

Steve's lengthy recalcitrance with services and non-responsiveness to the

Division's communication, thwarting attempts to include him on risk

assessments, case planning, and Family Team Meetings. Steve's supervised

visitation was inconsistent. He missed visitation fifty percent of the time. The

problems with visitation eventually led John's grandparents to reject KLG in

favor of adoption. Alers was the family's adoption worker. She described

Steve as uncooperative and inconsistent with communication.

      Patrick testified that he and his wife are one hundred percent committed

to providing John with a permanent home. He was open to keeping Steve in

John's life on the condition Steve is consistent and sober but lacked faith that

Steve could maintain long-term sobriety. Patrick understood and considered

KLG but rejected it.

      Dr. Wells, an expert in clinical and forensic psychology, testified about

her psychological evaluation of Steve and a bonding evaluation with Steve and

John on April 21, 2021. She also evaluated the bond between John and his

maternal grandparents on March 30, 2021 and found significant contrast. Dr.


                                                                         A-3304-20
                                      5
Wells found that John related to them as his primary psychological parents and

that severing John's bond with his maternal grandparents would cause enduring

and irreparable harm. Dr. Wells could not support Steve becoming John's

primary caregiver because of his history of substance abuse, failure to

demonstrate abstinence, and sporadic visits. Dr. Wells opined that John would

not be harmed by termination and that any harm he might suffer would be

neither enduring nor severe. John's maternal grandparents were capable of

mitigating any harm that might arise because they prioritize John's needs and

are not opposed to professional interventions. Dr. Wells opined KLG was not

in John's interest because John needs permanency, and KLG would subject him

to the inconsistency of Steve being able to petition for reunification.

      Gerard Figurelli, Ph.D., a psychologist, was the only defense witness.

Dr. Figurelli performed a bonding evaluation of both John and Steve and of

John and his maternal grandparents on May 25, 2021. He opined the bond

between John and his grandparents was positive, secure, emotional, and

reciprocal. Dr. Figurelli acknowledged the maternal grandparents were John's

central attachment figures and provided him with the consistency and stability

that allowed him to thrive in their care.         He agreed that the maternal

grandparents are John's psychological parents.        Although Steve and John


                                                                          A-3304-20
                                       6
interacted appropriately, Dr. Figurelli noted that reciprocity was not always

consistent.

      John did not refer to Steve as his father nor did he recognize Steve as a

psychological parent. Dr. Figurelli could not opine whether Steve would be an

appropriate parent if sober, because he did not conduct a psychological or

parenting assessment. Dr. Figurelli would only recommend KLG if Steve were

able to offer a stable, sober, and consistent presence. Failing that, Steve would

not be a positive presence in John's life.

      The court entered an oral decision on June 29, 2021. It found that the

Division established by clear and convincing evidence that Steve's parental

rights to John should be terminated. Judge Hyland gave thoughtful attention to

the importance of permanency and stability from the perspective of John's

needs.   Specifically, he found the Division had established by clear and

convincing evidence all four prongs of the best-interests test, N.J.S.A. 30:4C-

15.1(a), which permits termination of parental rights when in the best interests

of the child. In re Guardianship of K.H.O., 161 N.J. 337, 347-48 (1999).

      Our review of the court's decision is limited. We defer to the Family

Part's expertise, Cesare v. Cesare, 154 N.J. 394, 411-13 (1998), and we are

bound by the court's factual findings so long as those are supported by


                                                                          A-3304-20
                                        7
sufficient and credible evidence, N.J. Div. of Youth & Family Servs. v. M.M.,

189 N.J. 261, 279 (2007).

      Parents have a constitutionally protected right to raise their biological

children. In re Guardianship of J.C., 129 N.J. 1, 9-10 (1992) (citing Santosky

v. Kramer, 455 U.S. 745, 753 (1982)).         The State may act to protect the

welfare of the children, but this is a limited authority, applying to

circumstances where the parent is unfit or the child has been harmed. Id. at

10. In New Jersey, to prevail in a proceeding to terminate parental rights, the

Division must establish, by clear and convincing evidence, each element of the

"best interests test." See id. at 9-10. At the time of trial and the court's order,

the applicable statute required the Division to show:

            (1) The child's safety, health, or development has
            been or will continue to be endangered by the parental
            relationship;

            (2) The parent is unwilling or unable to eliminate
            the harm facing the child or is unable or unwilling to
            provide a safe and stable home for the child and the
            delay of permanent placement will add to the harm.
            Such harm may include evidence that separating the
            child from his resource family parents would cause
            serious and enduring emotional or psychological harm
            to the child;

            (3) The [D]ivision has made reasonable efforts to
            provide services to help the parent correct the
            circumstances which led to the child's placement

                                                                            A-3304-20
                                       8
            outside the home and the court has considered
            alternatives to termination of parental rights; and

            (4) Termination of parental rights will not do more
            harm than good.

            [N.J.S.A.   30:4C-15.1(a)       (2015)     (subsequently
            amended in July 2021).]

      We conclude the factual findings of Judge Hyland are fully supported by

the record and the legal conclusions drawn therefrom are unassailable. In

particular, we note little support in the record for the assertion that the court

erred finding the Division made reasonable efforts regarding alternatives to

termination of parental rights and that KLG was a suitable alternative to

adoption by the maternal grandparents.

      Our Court has recognized that KLG is "not meant to be a substitute for

the permanency of adoption but, rather, to provide as much permanency as

possible when adoption is not feasible or likely and a relative is willing to care

for the child." N.J. Div. of Youth & Family Servs. v. P.P., 180 N.J. 494, 510

(2004).   "When a caretaker 'unequivocally' asserts a desire to adopt, the

statutory requirement that adoption is neither feasible nor likely is not

satisfied." N.J. Div. of Youth & Family Servs. v. H.R., 431 N.J. Super. 212,




                                                                           A-3304-20
                                       9
230-31 (App. Div. 2013).1 Where KLG was discussed by the Division with the

resource parents but not proffered by witnesses as an option in the best

interests of the child and adoption was feasible and likely, the court did not

improperly decline KLG.

      Affirmed.




1
   We acknowledge that the statute has, since this case and case law, removed
the second sentence of prong two. Nonetheless, we will not retroactively use
the amendment on appeal for purposes of our review. See Pisack v. B & C
Towing, Inc., 240 N.J. 360, 370 (2020) (reviewing favoring prospective
application in general and the scenarios justifying retroactive application).
More importantly, we do not find it would affect our analysis because judges
still consider the best interests of the child, where either KLG or adoption may
be in the best interest of a child in any given case, because each case requires
an "extremely fact sensitive" analysis. See N.J. Div. of Youth & Family Servs.
v. G.L., 191 N.J. 596, 606 (2007).
                                                                         A-3304-20
                                     10